NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETRONA SIMON MATEO DE                          No.    17-73377
MARCOS; et al.,
                                                Agency Nos.       A208-600-551
                Petitioners,                                      A208-600-552
                                                                  A208-600-553
 v.                                                               A208-181-139
                                                                  A202-065-170
WILLIAM P. BARR, Attorney General,

                Respondent.                     MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges

      Petrona Simon Mateo de Marcos, her husband, and their three children,

natives and citizens of Guatemala, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s (“IJ”) decision denying their applications for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Petitioners do not make any argument that responds to the BIA’s dispositive

conclusion that they waived any challenge to the IJ’s determination that they did

not demonstrate that any harm they experienced, even considered in the aggregate,

rose to the level of persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s opening

brief are waived). We do not address Petitioners’ contentions as to the merits of

their past persecution claim because the BIA did not deny relief on those grounds.

See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In

reviewing the decision of the BIA, we consider only the grounds relied upon by

that agency.”) (citation and internal quotation marks omitted). Substantial

evidence supports the agency’s conclusion that Petitioners failed to establish the

requisite likelihood of future persecution. See Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (possibility of future persecution “too speculative”). Thus,

Petitioners’ asylum claim fails.

      In this case, because Petitioners failed to establish eligibility for asylum,

they failed to demonstrate eligibility for withholding of removal. See Zehatye, 453


                                          2
F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Petitioners failed to show that it is more likely than not that they would be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See Ahmed v. Keisler, 504 F.3d 1183, 1201 (9th Cir. 2007) (finding substantial

evidence supported the denial of CAT relief because the evidence did not

demonstrate that it was more likely than not that petitioner would be tortured if

returned).

      PETITION FOR REVIEW DENIED.




                                          3